Citation Nr: 0208991	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  02-00 114A	)	DATE
	)
	)


THE ISSUE

Whether a January 1967 Board of Veterans' Appeals (Board) 
decision, which reduced the schedular rating for the 
veteran's service-connected schizophrenic reaction from 
50 percent to 30 percent, should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from December 1947 to 
November 1949.

On January 12, 1967, the Board affirmed a decision by the 
Regional Office (RO) which had reduced the veteran's 
evaluation for his service-connected schizophrenic reaction 
from 50 percent to 30 percent disabling.  That decision was 
final based on the laws and regulations then in effect.  
38 U.S.C. § 4004(a)-(b) (1964); 38 C.F.R. § 19.104 (1967).  

In a decision, dated May 3, 2002, the Board granted the 
veteran's claim for an effective date earlier than 
September 28, 1990, for the assignment of a 100 percent 
schedular evaluation for his service-connected schizophrenic 
reaction, paranoid type, with tension headaches and periodic 
depression.  In the introduction section of that decision, 
the Board noted that in a December 2001 letter, the veteran's 
representative had raised contentions to the effect that 
there had been CUE in RO rating decisions, dated September 3, 
1953, and December 19, 1956.  The Board noted that since the 
RO had not previously considered the veteran's CUE claims, 
those issues had to be referred to the RO for original 
adjudication.  

The Board also noted that in the December 2001 letter, the 
veteran's representative had raised contentions to the effect 
that there had been CUE in an April 13, 1966, RO rating 
decision.  The Board pointed out that such decision had later 
been subsumed by the Board's decision on January 12, 1967.  
Therefore, the CUE claim was treated as a motion for revision 
of the January 12, 1967, Board decision on the grounds of CUE 
and was docketed for separate adjudication by the Board.  The 
decision on that claim follows.



FINDINGS OF FACT

1.  On January 12, 1967, the Board affirmed the reduction of 
the veteran's rating for his service-connected schizophrenic 
reaction from 50 percent to 30 percent, effective July 1, 
1966.  

2.  All available facts, as they were known at the time, were 
before the Board at the time of the January 12, 1967, 
decision.

3.  The January 12, 1967, decision by the Board that the 
criteria for a reduction in the schedular evaluation for the 
veteran's service-connected schizophrenic reaction from 
50 percent to 30 percent were met was a reasonable exercise 
of rating judgment and was not the result of an improper 
application of any statute or regulation.  


CONCLUSION OF LAW

The January 12, 1967, Board decision, which determined that 
the criteria for a rating reduction from 50 percent to 
30 percent for schizophrenic reaction had been met, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Evidence

By rating action, dated in March 1950, the RO granted 
entitlement to service connection for anxiety reaction and 
assigned a 10 percent disability evaluation, effective the 
day after the appellant's discharge from service.  

In November 1952, following a period of VA hospitalization, 
the RO assigned a 100 percent disability evaluation for the 
veteran's service-connected psychiatric disorder, 
characterized as schizophrenic reaction, paranoid.  The 
effective date of that rating was September 30, 1952.  

In September 1953, following a VA psychiatric examination, 
the RO reduced the veteran's schedular evaluation for 
schizophrenic reaction from 100 percent to 70 percent, 
effective November 3, 1953.  

In September 1956, the veteran underwent a VA psychiatric 
examination.  The veteran reported that since 1951, he had 
worked at various jobs, including as a mechanic, truck 
driver, and shipper, which were irregular and seasonal in 
nature.  He did not believe that he had missed time from work 
because of nervousness but that his disability had affected 
him in other ways.  He reported that he had had headaches 
about once a week, which were similar to those he had had 
prior to a period of hospitalization in 1951.  It was noted 
that a private physician had prescribed medication that the 
veteran took when he became tense and irritable.

The veteran reportedly seemed to be working hard to make an 
adjustment.  He had also reportedly learned to recognize the 
danger signals that, for him, were headache, irritability and 
anger, and vague feelings of tension with a desire to get 
away and be left alone.  He stated that he found acceptable 
ways to isolate himself without interfering with his job.  
During the examination, there was some moderate blocking; 
some flatness of affect; a brittleness in manner; and general 
difficulty in self-expression.  He stated that he often 
became depressed but that he forced himself to go on.  No 
somatic symptoms were noted, and the diagnosis was 
schizophrenia in remission.  The veteran was reportedly 
competent.

Later in September 1956, the RO reduced the veteran's 
schedular evaluation for schizophrenic reaction from 
70 percent to 50 percent.  The effective date of that rating, 
was February 9, 1957.

In December 1956, L. A. V., M.D., reported that the veteran 
had been under his care continuously for a nervous condition.  
Dr. V. saw no change in the veteran's nervous condition and 
reported that the veteran still required medication for his 
condition.  The veteran stated that he missed work at times 
due to nervousness.

During a November 1959 VA examination, the veteran reported 
that he continued to perform rather seasonal work as a truck 
driver and mechanic.  He complained of frequent tension 
headaches and difficulty controlling his temper.  He also 
stated that he needed a lot of rest.  He was reportedly 
married with three children and spoke about his marriage as 
he did other things, in a lackadaisical fashion.

During the mental status examination, the veteran was 
reportedly well-developed and well-nourished.  He slouched in 
his chair and behaved as if he had very little energy.  There 
was considerable withdrawal in his manner, but despite his 
apathetic appearance, he spoke of being subject to tension.  
He often felt that things went against him and that when he 
felt that way, he tried to go away alone to hunt.  He 
reportedly sounded off at anyone when he was angry, lest he 
explode inside.  He was in contact with his surroundings, and 
there was no disturbance in orientation.  His affect was not 
bizarre or inappropriate; rather, he appeared apathetic, 
withdrawn, and indifferent.  No structural delusions or 
hallucinations were elicited, but he mentioned that at times 
when he just woke up, he thought his father was in the room 
talking to him (hypnagogic hallucinations).  Mainly, there 
was a dearth of association and a disinclination to have 
interpersonal exchange.  He stated that if he sat or lay down 
after work, no one could get him up that evening.  He 
reportedly did mathematical substraction slowly but 
correctly.  

Following the examination, the examiner opined that the 
veteran showed a progressive withdrawal from interpersonal 
relations and that this was punctuated by emotional 
instability and tension manifested by temper outbursts and 
headaches.  His intellectual functioning was reportedly 
preserved, though his thinking and psychomotor activity had 
reportedly slowed down.  He was prone to feel discriminated 
against but compensated for that as much as possible by 
narcissistic withdrawal.  It was noted that the veteran was 
not showing acute symptoms at that time.  The diagnosis was 
schizophrenic reaction, hebephrenic type, in partial 
remission.  The examiner considered the veteran competent.

Later in November 1959,  the RO confirmed and continued the 
50 percent rating for the veteran's service-connected 
schizophrenic reaction.  

In October 1961, the veteran underwent a VA psychiatric 
examination.  He reported seasonal work with a construction 
company.  He estimated that had he been employed full time 
during the previous two years, he would have missed 
approximately 10 months of work due to nervousness.  It was 
noted that he continued to be seen monthly by Dr. V. and that 
he had had tranquilizers prescribed.

During the examination, the veteran reported periods of 
nervousness, irritability, and insomnia, when he would be too 
nervous to work.  Depending on how tense he was, he got 
headaches about once a week that lasted for one or two days.  
He stated that he was happily married and that for 
recreation, he went hunting and fishing, and watched 
television.  The veteran's palms were sweaty, and he 
demonstrated a mild tremor of the hands.  He stated that he 
used to be troubled by hallucinations and delusions but was 
not troubled by them at the time of the examination.  He 
reportedly felt about the same and appeared irritable.  He 
was also vague as the examiner noted schizophrenics often 
were.  Phobias or being depressed did not trouble the 
veteran.  The diagnosis was schizophrenic reaction, 
hebephrenic type, in partial remission, and the examiner 
considered the veteran competent. 

In October 1961, the RO confirmed and continued the veteran's 
50 percent rating for his service-connected schizophrenic 
reaction.  

In January 1965, the veteran underwent a VA psychiatric 
examination.  He complained of being tense and having 
headaches.  It was noted that he had been a housekeeper at 
the VA for two years.  He reported that he had a good 
relationship with his family.  He stated that he cared for 
people but that he could not afford a social life.  It was 
noted that he was taking medication for his psychiatric 
disability and that he had been hospitalized for such 
disability in 1952.

During the mental status evaluation, the veteran appeared to 
be tense and hostile and tended to be explosive.  He had to 
be prodded into answering questions.  He was oriented to time 
and place, and his recent and remote memories were intact.  
He had a fair fund of general knowledge.  He denied 
delusions, hallucinations, and paranoid thoughts at that 
time.  He admitted that he lost his temper and that he 
recently beat up a fellow employee but that such incident was 
quieted down without the loss of his job.  He stated that he 
was an angry person and did not like to be crossed.  He 
seemed more disinterested than depressed.  His reality 
orientation was tenuous, and there was evidence of a thought 
disorder, comparable with a psychosis, in the past.  He had a 
low frustration tolerance to stressful situations and 
authority figures.  The examiner could not prove any paranoid 
feelings at that time but there were certainly undertones of 
such feelings.  His insight was partial, and his judgment was 
superficially intact.  The veteran demonstrated a combination 
of many aspects of a mixed type of schizophrenic psychosis, 
which was at least in partial remission.  The examiner 
recommended that in view of the veteran's quick temper and 
tendency to be easily threatened by authority figures that it 
would be wise to have frequent evaluation of the veteran.  

During the January 1965 VA examination, the examiner reported 
that he had worked fairly steadily and that he had lost a day 
or two from work during the past six months.  He stated that 
his nervous disorder was no better than it had been during 
the previous two years.  

In February 1965, the RO confirmed and continued the 
50 percent evaluation for the veteran's service-connected 
schizophrenic reaction.  The RO noted that reexamination was 
warranted, because improvement was indicated.  

In March 1966, the veteran again underwent a VA psychiatric 
examination.  He continued to be employed as a housekeeping 
aid at the VA hospital.  It was noted that he had lost some 
time from work.  

He reportedly continued on his medication and found that if 
he did not take it, he got excited and lost his temper.  He 
reportedly had headaches about once or twice a month that 
lasted as long as several days.  He stated that he did not 
like his job and that the various employees did not get along 
well.  He felt that his work performance was satisfactory and 
that there was no better job available, so he had decided to 
tolerate it.  He noted that he and his wife continued to get 
along well except for those times when he tended to get 
irritable and lose his temper.  His hobbies were fishing and 
hunting, and it was noted that he had two fairly close 
friends with whom he participated in such activities.  He 
also stated that he enjoyed snowmobiling.  Otherwise, he 
apparently had little socialization.  

During the mental status examination, the veteran was well 
developed and well nourished and did not appear to be in any 
acute or chronic distress.  He was oriented in all spheres 
and appeared to be functioning at about the average level of 
intelligence.  He demonstrated no unusual gestures or 
mannerisms, and his stream of thought was normal.  He was 
able to do serial subtraction without error, other than for 
the initial attempt.  His responses to proverbs demonstrated 
some concreteness and impairment of abstract thinking.  There 
was also some flattening of affect.  No delusions or 
hallucinations were elicited.  There were some paranoid 
trends in evidence but no real fixed delusions and nothing of 
a particularly bizarre nature.  He had minimal insight, and 
his judgment was fair.  There did not appear to be any 
intellectual deterioration over the years.  The examiner 
opined that the veteran's schizophrenic illness appeared to 
be stabilized and in partial remission.  

In April 1966, the RO reduced the veteran's schedular 
evaluation for his schizophrenic reaction from 50 percent to 
30 percent, effective July 1, 1966.  Later that month, the RO 
notified the veteran of that decision and sent him a copy of 
VA Form 21-6763, which concerned his reduced disability 
compensation.  

In May 1966, the veteran's notice of disagreement (NOD) was 
received, and in June 1966, he was issued a statement of the 
case (SOC).  The SOC indicated that the reduction in the 
veteran's disability evaluation had been performed in 
conjunction with the provisions of VA Regulation 1105(e).  
The SOC also included the criteria by which the RO rated the 
veteran's schizophrenic reaction.  38 U.S.C. § 355 (1964); 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9203 (1966).  

On May 10, 1966, the RO received a statement from L. A. V., 
M.D., which indicated that the veteran had not improved in 
the past 4 or 5 years and that he was taking the same amount 
of medication that he always had.  Dr. V. noted that along 
with that, it should be taken into consideration that the 
veteran was having frequent headaches due to nervous tension.  

In his appeal (VA Form 1-9, received in July 1966), the 
veteran reported that for the period from July 1965 to June 
1966 he had used 157 hours of sick leave, due to headaches 
and nervous tension.

In January 1967, the Board affirmed the rating reduction for 
the veteran's service-connected schizophrenic reaction from 
50 percent to 30 percent.  The Board reported the VA 
psychiatric examinations, performed in January 1965 and in 
March 1966, as well as the report from Dr. V.  The Board also 
set forth the criteria for 30 and 50 percent ratings for the 
veteran's service-connected schizophrenic reaction.  

In May 2002, the Board notified the veteran that it had 
decided to review its January 1967 decision on the grounds of 
CUE and that he had 30 days to file a relevant response.  

In June 2002, the veteran's representative stated that it was 
impossible for the veteran or his representative to provide a 
relevant response, because the Board had failed to identify 
the reason or basis for its decision to review its 
January 12, 1967, decision.  He noted, however, that in the 
June 1966 SOC, the RO had misidentified the issue as 
entitlement to an increased evaluation for nervousness, 
rather than whether the reduction was proper.  He also noted 
that the SOC did not address the criteria under VA Regulation 
1105(e) concerning the procedural acts of reduction.  
Therefore, he concluded that the Board's January 1967 
decision was the result of CUE and was a legal nullity.  

Analysis

The veteran maintains that the Board's January 1967 decision 
was clearly and unmistakably erroneous and that it should, 
therefore, be reversed or revised.  

Recent legislation has granted authority to the Board to 
reverse or revise its prior decisions on the grounds of CUE.  
38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  The 
implementing regulation defines CUE as a very specific and 
rare kind of error of fact or law, that when called to the 
attention of later reviewers, compels the conclusion that the 
result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  .  38 C.F.R. 
§ 20.1403(c) (2001).  Examples of situations that are not 
(emphasis added) CUE are:  (1) A changed diagnosis, i.e., a 
new medical diagnosis that corrects an earlier diagnosis 
considered in a Board decision; (2) the VA's failure to 
fulfill its duty to assist the veteran in the development of 
his claim; (3) a disagreement as to how the facts were 
weighed and evaluated.  38 C.F.R. § 20.1403(d) (2001).  CUE 
does not include the otherwise correct application of a 
statute or regulation, where subsequent to the Board decision 
challenged, there has been a change in interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e) (2001).  

Rating agencies will handle cases affected by a change of 
medical findings or diagnosis so as to produce the greatest 
degree of disability evaluations consistent with the laws and 
VA regulations governing disability compensation.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination was full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued were not to be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., a psychotic 
reaction, would not be reduced on any one examination, except 
(emphasis added) in those instances where all the evidence of 
record clearly warrants the conclusion that sustained 
improvement had been demonstrated.  Moreover, though material 
improvement in the physical or mental condition was clearly 
reflected, the rating agency had to consider whether the 
evidence made it reasonably certain that the improvement 
would be sustained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a) (1966).  

If doubt remained, after according due consideration to all 
the evidence developed by the several items discussed above, 
the rating agency would continue the rating in effect pending 
reexamination.  38 C.F.R. § 3.344(b) (1966).

Finally, it was noted that the provisions of 38 C.F.R. 
§ 3.344(a) and (b) applied to ratings which had continued for 
long periods of time at the same level (five years or more).  
38 C.F.R. §3.344(c) (1966).

Although the moving party contends that the Board's January 
1967 reduction of his rating for his service-connected 
schizophrenic reaction was reduced on the basis of one 
examination, a review of the evidence section of that 
decision clearly shows that the Board took into account the 
findings from the VA examinations in January 1965 and in 
March 1966.  Parenthetically, it should also be noted that 
the Board took into account the April 1966 report from Dr. V.  
Moreover, it should be noted that the VA examinations in 
January 1965 and in March 1966 were as full and complete as 
those performed in September 1956, November 1959, and October 
1961, the reports of which furnished the basis for assigning 
or confirming the 50 percent rating for his schizophrenic 
reaction.  Indeed, all five examinations considered the 
veteran's claim in light of his complaints, his medical and 
industrial history, and a mental status evaluation.  The 
manifestations of the veteran's schizophrenic reaction had 
been generally consistent, the only significant exceptions 
coming in January 1965 and March 1966, when it was shown that 
the veteran had obtained and maintained regular employment 
for several years.  Such a finding could reasonably lead to 
the conclusion that there had been a sustained improvement in 
the veteran's schizophrenic reaction and that a reduced 
disability evaluation was therefore warranted.  As such, the 
ensuing reduction was not in violation of the provisions of 
38 C.F.R. § 3.344 and was not an abuse of discretion in the 
Board's authority to reduce evaluations.  

The moving party states that there was also CUE with respect 
to the April 1967 Board decision, because the associated SOC 
incorrectly identified the issue as an increased rating for 
the veteran's schizophrenic reaction rather than whether the 
reduction from 50 to 30 percent had been proper.  As such, 
the moving party maintains that the SOC was so deficient that 
it could not ultimately be called a SOC.  In this regard, the 
moving party notes that pursuant to 38 C.F.R. § 20.904(a)(2) 
(2001), an appellate decision may be vacated when a SOC was 
not provided.  That regulation was not in effect, however, on 
January 12, 1967, and is thus not applicable to the current 
motion.  Moreover, the moving party concedes that the Board 
correctly identified the issue as one that involved the 
reduction of the evaluation.  Inasmuch as the RO's April 1966 
decision and subsequent appellate process were subsumed by 
the Board's January 1967 decision, the moving party's 
contentions with respect to issue 
identification/characterization are effectively moot and do 
not provide a basis for a CUE attack on that decision.  

The moving party notes that even if the issue identified by 
the Board is correct, the Board's January 1967 decision 
remains clearly and unmistakably erroneous, because it failed 
to take into account the criteria for disability ratings at 
other than the 30 and 50 percent level.  

At the outset of the veteran's appeal in 1966, disability 
evaluations were determined by comparing the manifestations 
of a particular disability with the criteria set forth in the 
Diagnostic Codes of the Schedule for Rating Disabilities.  
38 U.S.C. §  355 (1964); 38 C.F.R. Part 4 (1966).  The 
percentage ratings represented, as far as could practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1 (1966).  Where there was a 
question as to which of two evaluations would be applied, the 
higher evaluation was to be assigned if the disability 
picture more nearly approximated the criteria required for 
that rating.  Otherwise, the lower rating would be assigned.  
38 C.F.R. § 4.7 (1966).  

At the time of the Board's decision on January 12, 1967, the 
rating criteria applicable to the veteran's service-connected 
schizophrenic reaction were the same as it had been in 1966, 
i.e., in accordance with the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9203.  A 30 percent rating was assigned for 
paranoid schizophrenia that was productive of definite social 
and industrial impairment.  A 50 percent rating was warranted 
for schizophrenia, paranoid type, when such disability was 
productive of considerable social and industrial impairment.  

In 1967, the rating schedule provided several potential 
ratings, other than the 30 and 50 percent ratings for the 
veteran's schizophrenic reaction.  A noncompensable 
evaluation was warranted when there was full remission of 
that disability.  A 10 percent rating was warranted for 
slight impairment of social and industrial inadaptability.  A 
70 percent rating was warranted for severe impairment of 
social and industrial inadaptability, and 100 percent rating 
was warranted when a schizophrenic reaction was warranted for 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce complete 
impairment of social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203.  (Social 
inadaptability was to be evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.)  The only 
ratings, however, at issue in the Board's January 1967 
decision were those concerning the criteria for the 30 and 50 
percent ratings.  If, as the Board found, the evidence did 
not demonstrate manifestations of the veteran's schizophrenic 
reaction criteria greater than that required for the 
30 percent evaluation, there would be no basis to consider 
any rating above 50 percent.  Accordingly, there was no need 
to set forth the provisions for any other level of impairment 
under 38 C.F.R. § 4.132, Diagnostic Code 9203.  It follows 
then that the failure to do so could not rise to the level of 
CUE.

Finally, the moving party notes that the Board failed to 
identify the provisions of VA regulation 1105(e).  In 1967, 
when the reduction in the evaluation of a service-connected 
disability was considered warranted, and the lower evaluation 
would result in a reduction of compensation payments, the 
rating action was to be taken.  The reduction was made 
effective the last day of the month in which a 60-day period 
from the date of the notice to the veteran expired.  The 
veteran was to be notified at his latest address of record of 
the action taken and furnished detailed reasons therefore.  
He was then to be given 60 days for the presentation of 
additional evidence.  

In effect, the moving party maintains that the Board's 
failure to specifically consider the provisions of VAR 
1105(e) denied the veteran due process.  While the Board 
acknowledges that the January 1967 decision did not 
specifically contain the provisions of VAR 1105(e), it was 
noted in the SOC that the provisions of that regulation had 
been applied.  This argument, however, addresses the 
effective date of the reduction and not whether the reduction 
itself was proper.  Moreover, when the RO notified the 
veteran of the rating reduction in April 1966, he had been 
furnished a copy of VA Form 21-6763 that concerned reduced 
disability compensation.  In that form, the veteran was 
notified that he could submit additional evidence tending to 
show that reduction for his nervous condition should not be 
made.  He was further notified that if no such evidence was 
received within 60 days from the date of the letter, it would 
be necessary to reduce the award as indicated.  There is no 
clear evidence to the contrary; and therefore, the Board 
concludes that the veteran was properly notified that there 
had been a reduction in the evaluation of his schizophrenic 
reaction and that he could submit evidence that showed that 
such a reduction should not be made.  That he failed to do so 
was not the result of CUE in the application of the 
associated procedural due process.  Parenthetically, it 
should be noted that although the actual copy of VA Form 21-
6763 which was sent to the veteran is not contained in the 
claims folder, there is, in the absence of clear evidence to 
the contrary, a presumption that public officials will carry 
out their official duties.  The United States Court of 
Appeals for Veterans Claims has defined a presumption of 
administrative regularity as follows: "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  

Inasmuch as the correct facts, as they were known at the 
time, were before the Board, and inasmuch as the statutory 
and regulatory provisions extant at the time were correctly 
applied, the Board concludes that there was no CUE with 
respect to the Board's decision of January 12, 1967, which 
reduced the rating for the veteran's schizophrenic reaction 
from 50 percent to 30 percent.  

In arriving at this decision, the Board notes that in May 
2002, the Board notified the moving party that it had decided 
to review its January 1967 decision on the grounds of CUE and 
that he had 30 days to file a relevant response.  In June 
2002, the veteran's representative stated that it was 
impossible for the veteran or his representative to provide a 
relevant response, because the Board had failed to identify 
the reason or basis for its decision to review its 
January 12, 1967, decision.  The Board notes, however, that 
it is the moving party, not the VA, who bears the burden of 
identifying and demonstrating the particular instances of CUE 
in the Board decision in question.  Daniels v. Gober, 10 Vet. 
App. 474, 478-79 (1997).


ORDER

The motion to revise the January 1967 Board decision on the 
basis of CUE is denied.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no longer 
required to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "NOD ... that led to the 
decision the Board has just reviewed for CUE ... on or after 
November 18, 1988" as a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you.


 



